OFFICE   OF ME   Al7’ORNEY    GENERAL   OF 7EXAS
                                                   If?
                                                   :u
                     AUSVlN                        i. .P
                                               ‘
flo8orsble T. lr. TrImbLe, Paage 2




          *It 1~ true thr:tno vaoanoy existed nhoa rei+
     pondeAt xa6 acyoLAte6, ii by vaaanay IS wamt that
     then va6 AO gearson xho could then lsrfullydiwharga
     the dutiesoi thb orrloe, ror relatorcould law-
     fully disohcrge the dutiae of tho otiloe UAttl hie
     suooessor putairfbd;but it la true, ii it be held
     that his term or Orrho should oontinue ror two y0arr
     fram the date of his pualIlI~eA.Ion,
                                       that t&a tina
     wa6 Dear at haAd =heA the l  ppOIAtM!At Ol XWpOAdeAt
     wei6mat-is,UbaA his tdlntOr OrriO    68 lfSWd by &W
     sauld esppir., nnd it wa6 the duty OS the oity OWA-
     011 to apgolnt hia SUCO~SOUZ.     Them was A0 talid
     objeOtIOA to makw    the appointrrvratOf hlr 8UOee8mOr
     before the axpiriition of the tenn for nhIeh he was
     elaleotedl . . ."

           In city oixoAaton   V. Mahoney, 80 8.i. 1142, 1143,
it Hamam
                         *
         Vi ax-0 anaro of the doctrine anawnoed la
     Stats+Aatlln, 84 Texas 48, 19 S. W. SOS. Sut
     ia t&e osw alted the .owrt gob8 no furtherthan
     to deolar*,tbs wefl-mittled rulk that an appoint-
     ment may bb made ln aatlo~patfon qf 8 YaOa~oy. 5uoh
     s ~oar6b it3 s nbp~sslty, an4 18 uriIY*rmlly followed
     both IA elaotIoAa.md appointment88 and the lew not
     oaly gsrmftei
                 but authorlesaIt, to     the   had that   YaOaA-
     ties may be prarluea agaIAet, 8Aa holdfug over avold-
     04. . . .a

             The rCCS&AStiOA Or s cOUDtY sUpriAtbAd4JAt 011 xO~08Ik-
ber 6th to beaozne ettectirs moambar    51et, Is, of ocurae, mereY.9
8A annmAcan%At by the oilids holder of hie intention to rerfgn
the office on Zwceinbsr 3lJlat. Until rruah date DO Ycloa~oy will    ..
srlat In the 0rtice 0r county Fuperlatsndent sAd th8 c~raloa-
ers court is powrlses to appOiAt angoAe to nsfmm the duties
or the oifloeprior to the 6rr6QtiTb data or the resignation --
iA  other words pxior to the actiUel~6xi6teAOi3Or (IYaOaAO9 fA
the  0fri00.    T&Is doer aot, however, preYeat the oomilebloners
oourt rrom antIoLpetlA$ th% Yaaanay aAd rrom zaak,IAgprOYISi@A
thsrefor in @dYaAcs. ThO SppOiAtmbAt     bW3W3B eff6OtIYe OAl9
                                                                  .-   _




Eonorab1.e T. E. TrImble, page 3



when the ofiloe aotually becomes taoant, uhloh, under the facts
d your request, would not be prior to Dscezabor Slat.

                                        Sour* very truly

                                   hTTOhNiiY        OF TAX.46


                                   BY